Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 14, 2019, July 18, 2019, and March 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A parameter providing unit” recited in Claims 1- 15
“An intake estimation unit” recited in Claims 1-15
“A substance level determination unit” recited in Claims 1-15
“An impact determination unit” recited in Claims 1-15
“An interface unit” recited in Claims 1-15
“A monitoring unit” recited in Claims 8-10
“A communication unit” recited in Claim 12, 
“A processing unit” recited in Claim 14, and
“Program code means for” recited in Claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 14, Claims 1 and 14 recite “determining a level of the active substance in breast milk…based on a history of the estimated intake of the active substance,” “determining an impact of the active substance on the infant based on i) the determined level of the active substance in the breast milk…and ii) the age and weight of the infant,” and “the interface unit configured to, based on the determined impact of the active substance on the infant, at least one of i) provide an appropriate moment to breastfeed and/or initiate milk extraction, ii) provide an indication to limit intake of the active substance, and iii) initiate a change in operation of the further device.”  The present Specification provides no details regarding how any of the aforementioned operations are actually performed.
Regarding the determination of the level of the active substance in breastmilk, Claims 1 and 14 disclose that this determination is performed “based on the history of the estimated intake of the active substance,” wherein the Specification discloses that the estimation of the intake may be obtained via user input, e.g. see Specification pg. 7, lines 1-3.  However, this amounts to providing an input (i.e. the history of estimated intake of the active substance) and an output (i.e. the determination of the level of the active substance in breast milk), without specifying how the output is obtained from the input.  For example, there is no disclosure in the present Specification disclosing an algorithm or specific steps of any kind explaining what particular calculations are performed in order to obtain the level of the active substance in breast milk.
Similarly, Claims 1 and 14 disclose the inputs of the determined level of the active substance in breast milk and the age and weight of the infant to obtain the output of the impact of the active substance on the infant, but the present Specification also provides no algorithm or specific steps of any kind explaining what particular calculations are performed in order to obtain the output from the inputs.  For example, pg. 7, lines 15-20 of the present Specification disclose that “infants can become unhappy, jittery, colicky and/or sleep poorly as an affect of intake of active substances, which can be determined based on the monitored sign,” but provides no actual details regarding the particulars of the determination.  Examiner further notes that this embodiment disclosed in the Specification relies on a monitored sign as an input rather than the determined level of the active substance in breast milk and the age and weight of the infant, but nonetheless also does not explain the particulars of the determination.
Additionally, Claims 1 and 14 disclose performing at least one of providing an appropriate amount to breastfeed and/or initiate milk extraction, providing an indication to limit intake of the active substance, and initiating a change in operation of a device, wherein the Specification does not disclose any type of algorithm or specific steps explaining how the system actually performs any of the aforementioned options and/or how the system determines which of the aforementioned options is actually chosen.  For example, the Specification does not disclose how the system chooses to initiate a change in the operation of the further device rather than and/or in combination with providing an indication to limit intake of the active substance, and further does not disclose how it determines when “an appropriate moment” is to breastfeed.  
Therefore, the present Specification does not provide sufficient disclosure to demonstrate that Applicant had possession of these claimed features at the time of filing.

Dependent Claims 2-13 and 15 are similarly rejected under 35 U.S.C. 112(a) due to their dependence from independent Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites “estimating the amount of intake of the active substance by a breastfeeding caregiver of the infant,” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Regarding Claim 3, Claim 3 recites “estimating the amount of intake of the active substance by the infant,” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Regarding Claim 5, Claim 5 recites “wherein the user is the breastfeeding caregiver,” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Additionally, dependent Claims 2-13 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claim 1.

Regarding Claim 14, the limitation of a “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the present Specification does not disclose any structure whatsoever that corresponds to the “processing unit” and its recited functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 15, it is unclear what, if any, function is actually performed by the claimed computer program because Claim 15 recites “the computer program [comprises] computer code means for causing a system as defined in claim 1 to carry out the method as defined in claim 14, when the computer program is run on the system.”  That is, the computer program is intended to execute the steps of the method of Claim 14, utilizing the system of Claim 1, on the condition that the program be run on the system.  Hence these features are not actively claimed/positively recited, and it is unclear what functions, if any, are actually performed in Claim 15.  
Examiner further notes that it is also unclear what statutory category Claim 15 should be classified into (see 35 U.S.C. 101 section below), as Claim 15 depends from both Claim 1 and Claim 14, where Claim 1 recites a system, Claim 14 recites a method, and Claim 15 itself recites “a computer program.”
Additionally, the limitation “program code means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The present Specification does not disclose any structure whatsoever corresponding to the program code, and therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-15 are within the four statutory categories.  Claims 1-13 are drawn to a system for breast milk analysis, which is within the four statutory categories (i.e. machine).  Claim 14 is drawn to a method for breast milk analysis, which is within the four statutory categories (i.e. process).   Furthermore, as stated above (see 35 U.S.C. 112 section) it is unclear what statutory class Claim 15 belongs to.  However, in the interest of compact prosecution, Examiner has interpreted Claim 15 as best understood in view of the present claim language.  Claim 15 recites a “computer program,” which represents software per se, and hence Claim 15 does not fall within the four statutory categories.  However, as will be shown below, even assuming, arguendo, that Claim 15 were directed towards a non-transitory medium or article of manufacture, Claim 15 is nonetheless unpatentable under 35 U.S.C. 101.

Prong 1 of Step 2A
Claim 1 recites: A system for determining an impact of an active substance on an infant, comprising
a parameter providing unit for providing age and weight of the infant, 
an intake estimation unit for estimating the amount of intake of the active substance by a breastfeeding caregiver of the infant, 
a substance level determination unit for determining a level of the active substance in breast milk at the time of breastfeeding and/or milk extraction of the breastfeeding caregiver based on a history of the estimated intake of the active substance, 
an impact determination unit for determining an impact of the active substance on the infant based on i) the determined level of the active substance in the breast milk at the time of breastfeeding and/or milk extraction, and ii) the age and weight of the infant, and 
an interface unit for interacting with a user and/or with a further device delivering the active substance, wherein the interface unit is configured to, based on the determined impact of the active substance on the infant, at least one of i) provide an appropriate moment to breastfeed and/or initiate milk extraction, ii) provide an indication to limit intake of the active substance, and iii) initiate a change in operation of the further device.
  	The limitations of estimating the amount of intake of the active substance, determining the level of the active substance in breast milk, determining the impact of the active substance on the infant, and performing at least one of providing an appropriate moment to breastfeed and/or initiate milk extraction, providing an indication to limit intake of the active substance, and initiate a change in operation of a device, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the at least one function the system is configured to perform based on the determined impact is reasonably interpreted as at least rules or instructions), for example a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the determination steps are reasonably interpreted as mental processes a user could perform manually in order to ultimately determine what course of action to take based on the determinations), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 14 is identical as the abstract idea for Claims 1-13, because the only difference between Claims 1 and 14 is that Claim 1 recites a system, whereas Claim 14 recites a method.
Dependent Claims 2-13 and 15 include other limitations, for example Claim 2 specifies types of substances, Claim 3 claims estimating the amount of the intake of the substance by the infant, Claim 4 recites tracking the amount of intake of the substance in the infant, Claim 5 recites the type of user, Claim 6 further narrows the determination of the appropriate moment to breastfeed, Claim 7 recites receiving user input, Claims 8-9 recite monitoring a sign of the infant, Claim 10 recites further calculating an average level of the substance and correlating the average level of the substance to the monitored sign to determine the impact, Claim 12 recites communicating at least one of a time and amount of milk intake for the infant, Claim 13 recites calibrating the impact determination based on a sensor, and Claim 15 merely recites the intended use of executing the method recited in independent Claim 14 utilizing the system recited in independent Claim 1, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-13 and 15 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 14.

Prong 2 of Step 2A
Claims 1-15 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the computing structure comprising the various units performing the operations recited in Claim 1, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pg. 3, lines 24-25, and pg. 13, lines 14-19 of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language of specifying that the substance level determination be for breast milk at the time of breastfeeding and/or milk extraction, which amounts to limiting the abstract idea to the field of breastfeeding/healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of providing the age and weight of the infant, which amounts to mere data gathering, see MPEP 2106.05(g).
Additionally, dependent Claims 2-13 and 15 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the types of devices recited in dependent Claims 5, 7, 9, 11, and 13), and/or do not include any additional elements beyond those already recited in independent Claims 1 and 14, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
The Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea, and/or do no more than add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pg. 3, lines 24-25, and pg. 13, lines 14-19 of the present Specification disclose that the additional elements (i.e. the various computing structures comprising the devices) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, processing, and displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. breastfeeding/healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives infant age and weight data via the parameter providing unit, wherein the parameter providing unit may be implemented on a server and be accessed via a web interface, e.g. see pg. 13, lines 14-19 of the present Specification;
Dependent Claims 2-13 and 15 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the structural elements/devices recited in dependent Claims 5, 7, 9, 11, and 13), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (Pub. No. US 2008/0118615) in view of Simmons (Pub. No. US 2016/0287767).

Regarding Claim 1, Hartmann discloses the following: A system for determining an impact of an active substance on an infant, comprising
a parameter providing unit for providing age and weight of the infant (The system includes stored data (i.e. data that has been provided) such as an infant’s age and weight, e.g. see paragraph [0031].), 
an intake estimation unit for estimating the amount of intake of the active substance by a breastfeeding caregiver of the infant (The system performs a nutritional analysis on breastmilk that determines an amount of a plurality of substances, for example calcium and phosphorus, e.g. see paragraph [0064], wherein the system may also detect changes in the breastmilk caused by the diet of the mother (i.e. based on an intake of the breastfeeding caregiver of the infant), e.g. see paragraph [0039].), 
a substance level determination unit for determining a level of the active substance in breast milk at the time of breastfeeding and/or milk extraction of the breastfeeding caregiver based on a history of the estimated intake of the active substance (The system performs a nutritional analysis on breastmilk that detects a plurality of substances, for example calcium and phosphorus, wherein the analysis is performed periodically and/or at various times, e.g. see paragraphs [0064] and [0071] – that is, the substance analysis determination may be performed “based on” previously performed analyses.), 
an impact determination unit for determining an impact of the active substance on the infant based on i) the determined level of the active substance in the breast milk at the time of breastfeeding and/or milk extraction, and ii) the age and weight of the infant (The system determines the needs of an infant based on compositions of breastmilk and the age and weight of the infant, e.g. see paragraphs [0031], [0040] – that is, the “impact” that is determined is “satisfying the infant’s needs,” wherein providing the breastmilk to the infant would achieve this impact based on the determined substance level of the breastmilk and the age and weight of the infant.); and 
based on the determined impact of the active substance on the infant, performing at least one of i) providing an appropriate moment to breastfeed and/or initiating milk extraction, ii) providing an indication to limit intake of the active substance (The system may include an optimization computer program that finds an optimized composition for the breastmilk using infant nutritional needs and conditions as input, e.g. see paragraphs [0074]-[0075], and may also include electronic tables including recommendations for compositions of breastmilk for infants, e.g. see paragraphs [0072]-[0073] – that is, the system determines how to satisfy the infant’s needs (i.e. determines an impact of the active substance on the infant), and provides recommendations (i.e. indications) for compositions of breastmilk (i.e. limits on intake of the substance) to provide to the infant.), and iii) initiating a change in operation of the further device.
But Hartmann does not teach the following:
(A)	an interface unit for interacting with a user and/or with a further device delivering the active substance.
(A)	Simmons teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a user interface configured to display various information to a user and to receive selections and inputs (i.e. interactions) from a user, for example a signal to initiate breast pumping for a breast pump (i.e. a further device), e.g. see paragraphs [0022]-[0026], to facilitate communications between various devices used in breastfeeding and to provide improved feedback to a user.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Hartmann to incorporate the user interface as taught by Simmons in order to facilitate communications between various devices used in breastfeeding and to provide improved feedback to a user, e.g. see Simmons paragraphs [0002]-[0004], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 5, the combination of Hartmann and Simmons teaches the limitations of Claim 1, and Hartmann further teaches the following:
The system according to claim 1, wherein the user is the breastfeeding caregiver (The system analyzes the composition of the infant’s mother’s breast milk (i.e. a user is the breastfeeding caregiver), e.g. see Hartmann paragraph [0066].) and/or the further device is at least one of a coffee machine and an electronic cigarette.

Regarding Claim 11, the combination of Hartmann and Simmons teaches the limitations of Claim 1, and Simmons further teaches the following:
The system according to claim 1, further comprising a milk intake determination device for determining the amount of breast milk taken by the infant (The system tracks the volume (i.e. amount) of breast milk collected during a pumping session and further tracks the expressed volume including the space occupied by the breast milk entering or exiting the pump and breastmilk flow rate and milk ejections (i.e. any of which may be properly interpreted as an amount taken by the infant), e.g. see Simmons paragraphs [0039], [0073]-[0081], and [0100].), wherein the milk intake determination device comprises at least one of a bio-impedance measurement component, a breast pump (The system includes a breast pump, e.g. see Simmons paragraphs [0021]-[0026].), a strain gauge, a breast volume measurement system (The system measures the volume of breastmilk obtained in a pumping session, e.g. see Simmons paragraph [0039].), a nipple shield including a flow sensor, and a feeding bottle (It would have been obvious to one of ordinary skill in the art of healthcare to modify Hartmann to incorporate the breast pump and amount determination features as taught by Simmons in order to facilitate communications between various devices used in breastfeeding and to provide improved feedback to a user, e.g. see Simmons paragraphs [0002]-[0004].).

Regarding Claim 12, the combination of Hartmann and Simmons teaches the limitations of Claim 11, and Simmons further teaches the following:
The system according to claim 11, wherein the milk intake determination device comprises a breast pump (The system includes a breast pump, e.g. see Simmons paragraphs [0021]-[0026].) and/or a feeding bottle, wherein the breast pump and/or the feeding bottle comprises a communication unit (The breast pump includes the ability to communicate with other devices over a network, e.g. see Simmons paragraphs [0037]-[0039], Fig. 1.), and wherein the communication unit is configured to communicate at least one of a time and amount of the milk intake of the infant, in particular to at least one of the further units of the system (The breast pump may communicate any collected metrics to other components of the system, e.g. see Simmons paragraph [0038], wherein the metrics collected include a time/date of a breast pumping session, as well as the volume of milk collected, the expressed volume including the space occupied by the breast milk entering or exiting the pump, and breastmilk flow rate and milk ejections (i.e. any of which may be properly interpreted as an amount taken by the infant), e.g. see Simmons paragraphs [0039], [0073]-[0081], and [0100].  It would have been obvious to one of ordinary skill in the art of healthcare to modify Hartmann to incorporate the breast pump and amount determination features as taught by Simmons in order to facilitate communications between various devices used in breastfeeding and to provide improved feedback to a user, e.g. see Simmons paragraphs [0002]-[0004].).

Regarding Claim 14, the limitations of Claim 14 are substantially similar to those claimed in Claim 1, with the sole difference being that Claim 14 recites a method and a processing unit, whereas Claim 1 recites a system.  Specifically pertaining to Claim 14, Examiner notes that Hartmann teaches both a method and a system, e.g. see Hartmann paragraph [0001], as well as a data processing unit, e.g. see Hartmann paragraph [0019], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 14.

Regarding Claim 15, the limitations of Claim 15 are substantially similar to those claimed in Claims 1 and 14, with the sole difference being that Claim 15 recites a computer program comprising program code for performing the functions claimed in Claims 1 and 14.  Specifically pertaining to Claim 15, Examiner notes that Hartmann teaches both a method and a system, e.g. see Hartmann paragraph [0001], and Simmons teaches embodiments comprising a computer program product comprising computer readable program code, e.g. see Simmons paragraph [0129], and it would have been obvious to modify Hartmann to incorporate the computer program product as taught by Simmons in order to properly execute the claimed functions on devices that typically utilize computer program instructions, e.g. see Simmons paragraph [0022] and Hartmann paragraphs [0074]-[0075] and [0107].  Hence the grounds of rejection provided above for Claims 1 and 14 are similarly applied to Claim 15.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann and Simmons in view of Jumonville (Pub. No. US 2013/0040289).
Regarding Claim 2, the combination of Hartmann and Simmons teaches the limitations of Claim 1, but does not teach the following:
(A)	The system according to claim 1, wherein the active substance comprises at least one psychotropic substance including caffeine, nicotine and alcohol.
(A)	Jumonville teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to screen breast milk for substances such as caffeine, nicotine, and alcohol, e.g. see paragraphs [0005]-[0011] and [0067]-[0071], to determine potential effects on an infant, for example alterations in sleep patterns.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Hartmann and Simmons to incorporate screening for the aforementioned substances as taught by Jumonville in order to determine potential effects on an infant, for example alterations in sleep patterns, e.g. see Jumonville paragraphs [0005]-[0011], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann and Simmons in view of Tyrala (“Caffeine secretion into breast milk,” Archives of Disease in Childhood, 1979, 54, 787-800).

Regarding Claim 3, the combination of Hartmann and Simmons teaches the limitations of Claim 1, but does not teach the following:
(A)	The system according to claim 1, wherein the impact determination unit
(A)	Tyrala teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to determine a percentage of a substance, for example caffeine, that would be passed into breastmilk from a mother, e.g. see “Results” Section and Table on pg. 788.  Therefore, knowing the ratio of caffeine within the breastmilk, it would have been obvious that the actual amount consumed by the infant would correspond directly to the amount of breastmilk consumed by the infant (i.e. an infant consuming a large amount of breastmilk would consumer a higher amount of caffeine than an infant consuming a smaller amount of breastmilk).  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Hartmann and Simmons to incorporate determining an amount of the substance ingested by the infant as taught by Tyrala in order to track a substance that may cause a wide variety of conditions, such as artery dilatation, e.g. see Tyrala “Discussion” section, and because Hartmann explicitly teaches monitoring an amount of breastmilk consumed by a baby, e.g. see Hartmann paragraph [0068], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 4, the combination of Hartmann, Simmons, and Tyrala teaches the limitations of Claim 3, and Tyrala further teaches the following:
The system according to claim 3, wherein the impact determination unit(The system further factors in timing when determining the concentration of caffeine in breast milk, for example showing that the concentration may wane with time as it is metabolized, e.g. see Tyrala “Results” section and Table on pg. 788.  It would have been obvious to modify the combination of Hartmann and Simmons to incorporate monitoring the substance level in the infant based on the time of intake of the substance as taught by Tyrala in order to track a substance that may cause a wide variety of conditions, such as artery dilatation, e.g. see Tyrala “Discussion” section.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann and Simmons in view of Grinstaff (Pub. No. US 2016/0033383).
Regarding Claim 6, the combination of Hartmann and Simmons teaches the limitations of Claim 1, but does not teach the following:
(A)	The system according to claim 1, wherein the interface unit is configured to determine the appropriate moment to breastfeed based on the determined level of the active substance in the breastfeeding caregiver and the impact of the active substance on the infant.
(A)	Grinstaff teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to identify the best time (i.e. appropriate moment) to breastfeed a child based on the amount of fat or calorie content (i.e. the determined level of the active substance) such that the infant receives the nutrition needed for proper development, e.g. see paragraphs [0134] and [0238].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Hartmann and Simmons to incorporate determining the appropriate moment to breastfeed as taught by Grinstaff in order to ensure that the infant receives the nutrition needed for proper development, e.g. see Grinstaff paragraphs [0134] and [0238], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann and Simmons in view of Pinapala Venkata (Pub. No. US 2014/0139665).
Regarding Claim 7, the combination of Hartmann and Simmons teaches the limitations of Claim 1, and Simmons further teaches the following:
The system according to claim 1, wherein the interface unit comprises a user input unit, preferably a smartphone (The user device including the user interface may include a smartphone, e.g. see Simmons paragraph [0022].  It would have been obvious to modify Hartmann to incorporate the user interface device comprising a smart phone as taught by Simmons in order to facilitate communications between various devices used in breastfeeding and to provide improved feedback to a user, e.g. see Simmons paragraphs [0002]-[0004].).
But the combination of Hartmann and Simmons does not teach the following:
(A)	wherein the user input unit is configured to receive input indicative of an amount of intake of the active substance by the breastfeeding caregiver.
(A)	Pinapala Venkata teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to include a user interface that is configured to enable a user to input information on alcohol consumption (i.e. an amount indicative of the active substance), e.g. see paragraphs [0061] and [0064], Fig. 7, to help users modify their drinking habits.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Hartmann and Simmons to incorporate tracking an amount of a substance consumed by the user based on a user input as taught by Pinapala Venkata in order to help users modify their drinking habits, e.g. see Pinapala Venkata paragraphs [0002] and [0012], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann and Simmons in view of Goldthwaite (Pub. No. US 2003/0154480).

Regarding Claim 8, the combination of Hartmann and Simmons teaches the limitations of Claim 1, but does not teach the following:
(A)	The system according to claim 1, further comprising a monitoring unit
(A)	Goldthwaite teaches that it was old and well known in the art of user monitoring, at the effective filing date, for the system to include a camera (i.e. a monitoring unit) that captures images of an individual, for example a child, indicating that the individual has trouble sleeping on certain nights (i.e. a sign), and correlates the trouble sleeping with the individual having consumed caffeine (i.e. a substance), e.g. see paragraphs [0024], [0036], and [0054], to serve as an aid to healthcare problems.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Hartmann and Simmons to incorporate monitoring a sign of the infant as taught by Goldthwaite in order to serve as an aid to healthcare problems, e.g. see Goldthwaite paragraph [0054], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 9, the combination of Hartmann, Simmons, and Goldthwaite teaches the limitations of Claim 8, and Goldthwaite further teaches the following:
The system according to claim 8, wherein the monitoring unit includes at least one of a camera, a thermal camera, a microphone, an electrocardiograph, a photoplethysmograph and a ballistocardiograph, and/or the sign includes at least one of a noise, a movement, a sleeping pattern, a crying activity and a vital sign such as a heart rate, a breathing rate, a body temperature and a blood pressure (The system includes a camera, e.g. see Goldthwaite paragraph [0024], wherein the monitored sign may include trouble sleeping (i.e. a sleeping pattern), e.g. see Goldthwaite paragraph [0054].  It would have been obvious to one ordinarily skilled in the art of user monitoring to modify the combination of Hartmann and Simmons to incorporate the camera monitoring sleeping patterns as taught by Goldthwaite in order to serve as an aid to healthcare problems, e.g. see Goldthwaite paragraph [0054].).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann, Simmons, and Goldthwaite in view of Tyrala.
Regarding Claim 10, the combination of Hartmann, Simmons, and Goldthwaite teaches the limitations of Claim 8, but does not teach the following:
(A)	The system according to claim 8, wherein the substance level determination unit is configured to determine an average level of the active substance in the breastfeeding caregiver for a predefined period of time, and wherein the impact determination unit is 4configured to determine the impact of the active substance on the infant based on a correlation of the average level of the active substance and the monitored sign.
(A)	Tyrala teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to determine an average amount of a substance, for example caffeine, in a mother’s breastmilk at various times after the mothers have received a dosage of the substance (i.e. over time), e.g. see “Results” Section and Table on pg. 788.  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Hartmann, Simmons, and Goldthwaite to incorporate determining the conditions required to satisfy the infants needs (i.e. the impact) based on the average level of the substance as taught by Tyrala in order to track a substance that may cause a wide variety of conditions, such as artery dilatation, e.g. see Tyrala “Discussion” section, and further because Goldthwaite explicitly teaches determining correlations between the substance and a monitored sign such as trouble sleeping, e.g. see Goldthwaite paragraph [0054], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartmann and Simmons in view of Somaroo (Pub. No. WO 2012/122462 A2).
Regarding Claim 13, the combination of Hartmann and Simmons teaches the limitations of Claim 1, and Hartmann and Simmons further teach the following:
The system according to claim 1, further comprising a sensor for determining an amount of the active substance in extracted breast milk (The system includes sensors for the analysis of the composition of the breast milk, e.g. see Hartmann paragraphs [0018] and [0057].), and wherein the sensor is preferably arranged in at least one of a funnel, a valve and a feeding bottle of a breast pump (The sensor may be incorporated as part of a breast pump system, e.g. see Simmons paragraphs [0050] and [0056]-[0057].  It would have been obvious to one of ordinary skill in the art of healthcare to modify Hartmann to include the sensors within a breast pump as taught by Simmons in order to identify potential or impending problems or issues within the breast pump system, e.g. see Simmons paragraph [0057].).
But the combination of Hartmann and Simmons does not teach the following:
(A)	wherein the impact determination unit is configured to be calibrated based on the amount of the active substance determined by the sensor.
(A)	Somaroo teaches that it was old and well known in the art of substance detection, at the effective filing date, for the system to measure a concentration of a relevant substance present in a sample, wherein the sample may include breast milk, e.g. see paragraph [0068], wherein the system further includes a calibration method to correct for variations of the substance between people, e.g. see paragraphs [0069]-[0070].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of substance detection to modify the combination of Hartmann and Simmons to incorporate the substance calibration method as taught by Somaroo in order to correct for variations of the substance between different people, e.g. see Somaroo paragraphs [0069]-[0070], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686